DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 15, and 21-30 are objected to because of the following informalities:  

5. (Currently Amended) The method of claim 3, wherein the indication of each group and the one or more attributes associated with each group are [[is]] provided as the set of antenna indices that are enabled when the group is selected.

15. (Currently Amended) The method of claim 13, wherein the indication of each group and the one or more attributes associated with each group are [[is]] provided as the set of antenna indices that are enabled when the group is selected.

21. (Currently Amended) An apparatus for wireless communications, comprising:
a processor; and[[,]]
a memory comprising instructions that, when executed by cause the processor 
transmit, from a first wireless device to a second wireless device in communications with the first wireless device using a first group of antenna
elements, an indication of a set of different groups of antenna elements and one

elements, the one or more attributes including one or more beam characteristics
associated with each group, wherein each group includes one or more antenna
elements from one or more of a plurality of arrays or subarrays of antenna
elements; and
receive, from the second wireless device in response to the indication of the set of different groups of antenna elements, a beam and antenna group switch indication that indicates communications of the first wireless device are to use a second group of antenna elements from the set of different groups of antenna elements.

24. (Currently Amended) The apparatus of claim 22, wherein the indication of each group and the one or more attributes associated with each group are [[is]] provided as the set of antenna indices that are enabled when the group is selected.

26. (Currently Amended) The apparatus of claim 21, wherein the processor is 
receive, from the second wireless device, a beam training command associated with each group from the set of different groups of antenna elements;
measure one or more training signals from the second wireless device using each group of the set of different groups of antenna elements; and
transmit, responsive to the measuring, an indication of one or more preferred training signals to the second wireless device.

a processor; and[[,]]
a memory comprising instructions that, when executed by cause the processor 
receive, at a second wireless device from a first wireless device that is in communications with the second wireless device via a millimeter wave frequency band using a first group of antenna elements, an indication of a set of different groups of antenna elements for use in communications via the millimeter wave frequency band and one or more attributes of each group in the set of different groups of antenna elements, the one or more attributes of each group in the set of different groups of antenna elements including one or more beam characteristics associated with each group, wherein each group includes one or more antenna elements from one or more of a plurality of arrays of antenna elements; and
transmit, to the first wireless device, a beam and antenna group switch indication that indicates communications of the first wireless device are to use a second group of antenna elements.

30. (Currently Amended) The apparatus of claim 28, wherein the processor is 
transmit, to the first wireless device, a beam training command associated with each group from the set of different groups of antenna elements;

receive, from the first wireless device responsive to the transmitting the one or more training signals, a measurement report that indicates one or more preferred training signals of the first wireless device.  
Applicant note: the proposed amendments to each of the independent claims 21 and 28 are based on the art of a memory that it is used to store programmable instructions and codes only, the processor is the one performs the functions recited in the body of the claims.
Claims 22, 23, 25, and 27 all depend from claim 21, therefore they are also objected.
Claim 29 depends from claim 28, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
Claims 5, 15 and 21-30 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited in the PTO-892 all relate to wireless communications systems for data communications between a user equipment (UE) and a base station (BS) through different groups of antenna elements comprising a plurality of arrays or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Young T. Tse/Primary Examiner, Art Unit 2632